Citation Nr: 1538313	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  05-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) from February 10, 1993 to January 1, 1999. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran had active service from February 1968 to September 1969.  The record also indicates that the Veteran had unverified periods, of active and inactive duty for training in the Army Reserves, including from 1986 to 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of background, the Veteran was granted service connection for PTSD in an April 2004 rating decision.  A 50 percent disability rating was assigned, effective October 24, 2003.  The Veteran appealed this decision, seeking entitlement to an initial disability rating in excess of 50 percent and an earlier effective date for the grant of service connection.  He perfected his appeal in February 2005. 

In February 2007, the Board denied the Veteran's claim for an increased disability rating for PTSD and an earlier effective date.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter the Court).  The Veteran and VA filed a joint motion for remand that was granted by the Court in September 2008.  In November 2008, the Board granted an effective date of February 10, 1993 and remanded the Veteran's claim for an initial rating in excess of 50 percent for PTSD back to the RO in November 2008 and January 2010 for additional development.

In a July 2009 rating decision, the RO assigned a 50 percent disability rating for PTSD, effective February 10, 1993, and a 100 percent disability rating, effective March 12, 2004. 

In August 2010 correspondence, the Veteran's representative specifically identified the benefit sought as entitlement to a 70 percent rating for PTSD from February 10, 1993 to March 12, 2004.  The presentative added that the Veteran also asserted entitlement to a 70 percent disability rating for PTSD during that time period.  The examiner described why a 70 percent disability rating for PTSD was warranted. 
In September 2010, implemented by a September 2010 rating decision, the Board granted a disability evaluation of 100 percent for PTSD as of March 12, 2004.  The Board also denied entitlement to a disability evaluation in excess of 50 percent prior to March 12, 2004.  The Veteran appealed this aspect of the Board's September 2010 decision to the Court.  The parties filed a joint motion for partial remand, and in February 2012, the Court granted this motion and remanded the issue of entitlement to a disability evaluation in excess of 50 percent, prior to March 12, 2004, back to the Board.  The Board subsequently remanded the Veteran's claim back to the RO in August 2012 for additional development.

In May 2012 correspondence, the Veteran's representative identified the benefit sought as entitlement to a 70 percent disability rating for service connected PTSD from February 10, 1993 to March 12, 2004.  He also reported the Veteran's assertions of entitlement to a 70 percent disability rating for PTSD during that time period.  

In an April 2015 decision, a Decision Review Officer increased the rating for PTSD to 70 percent disabling, effective January 1, 1999 and to 100 percent disabling, effective March 12, 2004.   In July 2015, the Veteran's representative acknowledged the 70 percent disability rating assigned from January 1, 1999 as well as the 100 percent disability rating from March 12, 2004 and argued that the Veteran was entitled to an initial 70 percent disability rating for the period from February 10, 1993 to January 1, 1999.   As the ratings assigned for the period from January 1, 1999 and March 12, 2004 represent the grant of the full benefit sought, the only matter remaining on appeal is entitlement to an initial rating in excess of 50 percent for PTSD from February 10, 1993 to January 1, 1999. 


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD was manifested by symptoms resulting in severe impairment of his ability to establish or maintain effective or favorable relationships with people, including his co-workers; totally incapacitating psychoneurotic symptoms and demonstrable inability to obtain or retain employment was not shown. 


CONCLUSION OF LAW

For the appeal period from February 10, 1993 to January 1, 1999, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9411 (prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The VCAA applies in the instant case. However, as this decision grants in full the benefit sought (with respect to the issue addressed on the merits at this time), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

II. Legal Criteria

In a statement of July 2015, the Veteran, through his representative argues that a 70 percent rating is warranted for the period at issue herein.  Resolving reasonable doubt in the Veteran's favor (as required; see 38 C.F.R. § 4.3), the Board finds that that the applicable former rating criteria for a 70 percent rating are reasonably shown to have been met for the period from February 10, 1993 to January 1, 1999.  Based upon the statements made by the Veteran through his representative, this award represents a full grant of the benefits sought.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating (otherwise, the lower rating will be assigned), 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With the assignment of an initial rating upon an award of service connection, separate ratings can be assigned for separate periods of time based on facts found - a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

During the appeal period, the regulations pertaining to the rating of psychiatric disabilities were amended effective November 7, 1996.  The Veteran is entitled to either a rating under the prior criteria or (from their effective date) the revised criteria, whichever are more favorable.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Accordingly, VA has the duty to adjudicate the Veteran's claims under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic codes for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  The old regulation may also be applicable to the period following the effective date of the new diagnostic codes if such application would be more favorable to the Veteran than application of the revised rating criteria.

The criteria in effect prior to November 7, 1996, provided that a 50 percent rating for PTSD is warranted where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

Under the criteria in effect prior to November 7, 1996, a 70 percent rating is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

Under the former regulation, 38 C.F.R. § 4.132 , the criteria for each rating from 30 percent to 100 percent focused on (1) a veteran's ability to "maintain effective or favorable relationships with people" and (2) the effect of the psychoneurotic symptoms on the veteran's ability "to obtain or retain employment." The Court has recognized that, with regard to the 70 percent and 100 percent disability ratings, these two considerations constituted separate, independent bases for granting the rating.  See Dodd v. Nicholson, 21 Vet. App. 411 (2006); see also Johnson (Gary) v. Brown, 7 Vet. App. 95, 99 (1994) (holding that each criterion in Code 9411 is an independent basis for granting a 100 percent rating); see also Diorio v. Nicholson, 20 Vet. App. 193, 198 (2006) (holding that the Code 9411 criteria for a 70 percent rating are also separate, independent bases for rating purposes).  A service-connected claimant is entitled to a 70 percent rating for PTSD if it is manifested by "[a]bility to establish and maintain effective or favorable relationships with people is severely impaired," or "[t]he psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment."  38 C.F.R. § 4.132, Code 9411.

The Board finds that the former rating criteria for rating PTSD, in effect prior to November 7, 1996, are more favorable to the Veteran in this case than the current rating criteria, and that the Board finds that for the appeal period from February 10, 1993 to January 1, 1999, the 70 percent schedular rating may be assigned under the former criteria.  The Board shall therefore only discuss the application of the former rating criteria.

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

III.  Factual Background & Analysis

The Veteran contends his PTSD resulted in the level of social and industrial impairment warranting a 70 percent from February 10, 1993 to January 1, 1999.

During the relevant appeal period, the Veteran's medical records reflect nonservice-connected psychiatric diagnoses including depression.  However, records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The Board has carefully reviewed all of the pertinent evidence of record and given consideration of the various indications concerning the severity of the Veteran's PTSD over the period on appeal.  The Board finds that, resolving reasonable doubt in the Veteran's favor, the severity of the Veteran's PTSD met the applicable former criteria for a 70 percent rating from February 10, 1993 to January 1, 1999.

The Board finds that there is significant probative evidence indicating that the Veteran met the criteria for a 70 percent rating from February 10, 1993 to January 1, 1999, in that the Veteran's PTSD manifested in symptoms of such severity that the Veteran's ability to establish or maintain effective or favorable relationships with people was severely impaired. 

VA treatment records included an April 1992 PTSD evaluation that included a history of the Veteran's present illness manifested by flashbacks, intrusive thoughts of Vietnam, frequent depression, the need to constantly control his temper with other people, crying spells, paranoia, mood swings, and homicidal ideations with a concrete plan to kill someone.  A December1992 progress note showed the diagnosed with depression as well as PTSD and he was working on controlling his anger and irritability.  In February and August 1993, he indicated that he wanted to be left alone and did not want anyone around him.  In July 1994, he was assigned a GAF score of 50.  

On May 1993 VA PTSD examination, the Veteran reported that he felt detached, estranged and at times had difficulty communicating.  An objective examination also revealed that his mood was depressed with constrained and anxious affect.  He was preoccupied with survival guilt and guilty feelings over his activities in Vietnam, flashbacks, nightmares, distress recollections on multiple reminders, feelings of estrangement, feelings of detachment, sleep disturbances, and withdrawal.  His insight was limited.

On May 1993 VA mental disorders examination, he complained of depression, and anger "which builds up."  He found it hard to release his anger without being violent and destructive.  Therefore, he withdrew from people.  He could not control his violent thoughts, had death wishes, and forced himself to hold back thoughts and impulses of violence.  Objective examination revealed that he was preoccupied with obsessions with anger, the dangers of violence, and the reactivation of post traumatic Vietnam combat activities and events.  

An April 1995 VA treatment record noted that the Veteran had intractable, chronic, severe, refractory PTSD with global symptoms, including intrusive, arousal, and avoidant behaviors.  He feared that he would lose his employment due to the "inability to concentrate."  He imploded with symptoms daily, insomnia (global).  He regularly visited Vietnam, was guilt ridden, and reported that he was "helping anyway I can."  He exhibited anxiety, marked by push of speech, and impaired concentration/memory.  His adjustment was fragile and he was stressed related to his marriage and job.  

On October 1996 VA examination, the Veteran claimed that he got married in 1973 and felt hostility coming over him for the first time while he was on his honeymoon.  He reported that he became angry and broke an expensive camera.  He stated that this behavior continued up through the time of the examination and with the slightest provocation, he destroyed walls, doors, stereos, televisions, expensive flowering plants, glasses and dishes.  He reportedly threw food across the room and against the wall.  He destroyed meals when guests were soon to arrive for dinner and he cut his wife's clothes into pieces when they were not ironed or a button was loose.  He indicated that around 1991 or 1992, he was unable to control his increasing anger and bought cheap glasses that he would break when he was upset.  He stated that he lived in a room, which he referred to as his "office", to remain isolated.  He claimed that he could not share anything with his wife or family.  He described his marriage as a disaster.  He stated that he only had two Vietnam Veteran friends and was friends with individuals who were Vietnamese located in the City of St. Louis and in Vietnam; however, he was not close to any one and remained isolated.

In regards to work, the Veteran had started to work for the McDonnell-Douglas Corporation as a machinist since approximately 18 months prior to being drafted in the Army in 1968.  He claimed that around 1990-1991, he began to have problems concentrating due to his recent trip to Vietnam.  He stated that his work performance got gradually became worse.  He received verbal and written reports and was reprimanded for not concentrating and scraping thousands of dollars in aircraft parts.  He claimed that around 1992 or 1993, he was told by his company to seek professional help and that he began treatment with the VA.  He reported that people at work called him "Rambo", which made him angry.  He noticed that people avoided him and he worked third shift so that he did not need to be with anyone.  He felt that the only reason he had not been fired was because he had a sympathetic supervisor whose son was killed in Vietnam.  

Objective findings revealed, in pertinent part, flashbacks, recurrent and intrusive thoughts and distressing dreams and nightmares, intense psychological and physical distress, persistent avoidance of stimuli, as well as dissociative episodes.  He remained alone.  The examiner noted that the Veteran's only social activity was when he came to group sessions in which he remained silent most of the time.  He had no interest in activities or hobbies.  He either worked or sat at home in his basement, isolated.  He did not feel close to anyone, had a sense of a foreshortened future, expected his wife to divorce him, expected to be fired, and was irritable with outbursts of anger to the point that he had to be careful even when driving, especially if someone cut him off with their car.  Additionally, his difficulty with concentration led to problems at work, he was hypervigilant, and had an exaggerated startle response.  The examiner noted that the Veteran's symptoms affected his social life, family life, and all spheres of his behavior.  He also had no insight into his own behavior and his prognosis was poor.  

In an October 1996 statement, the Veteran described his current symptoms as experiencing social isolation, and anger and work related problems.  

In an October 2005 statement, the Veteran indicated that around 1995 or 1996, he would get into violent arguments with his co-workers once or twice a week and started to miss shifts at work.  

In a September 2014 statement, the Veteran reported that since at least 1993, he struggled with significant PTSD symptoms.  He claimed that he exhibited chronic depression, anxiety, impaired impulse control, difficulty with relationships, nightmares, flashbacks, and an inability to tolerate stress.

On March 2015 VA examiner indicated that the Veteran experienced avoidance behavior around 1995 -1997.  The examine stated that prior to this time, there was contrary evidence of the following:  avoidance of or efforts to avoid distressing memories, thought, or feelings about or closely associated with the traumatic event(s); and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s).  The examiner found that evidence in the Veteran's records regarding social and occupational impairment was highly variable during this time period as well.  The examiner reported that in the Veteran's marital relationship there appeared to have been increasing strain in relationships and functioning.  The Veteran and his wife divorced.  The examiner found that occupationally, the early part of the examined time frame reflected positive functioning at work and the use of complex organizational, social, and problem solving skills for the purpose of his activities in Vietnam.  The examiner noted that the Veteran was able to use occupational-type skills, was not overly avoidant in his behaviors, and only began to have occupational problems in his last 4 years of work (approximately 1999 onward).   The examiner suggested that based on the Veteran's description, he was not impaired from the avoidant characteristics of PTSD until after 2000.  The Veteran reported that about 1990 or 1991, he started having problems concentrating at work due to his trip back to Vietnam.  The Veteran identified that it was in the last 4 years of his employment that distraction led to his making costly mistakes on the job.  The examiner found that given the lack of avoidance behaviors in the early part of the years being examined, the Veteran's PTSD diagnosis was believed to have been subthreshold, or at least mild in severity, until after 2000.

Although the more recent VA examination indicates that the Veteran's PTSD symptoms were mild in severity until after 2000, contemporaneous treatment records and multiple VA examinations during the relevant appeal period in question showed that the Veteran's psychiatric dysfunction manifested in severe impairment regarding relationships with people, including his co-workers.  

The evidence of record repeatedly notes that the Veteran's encounters with people lead to anger and outbursts.  He has consistently and repeatedly reported that he has essentially has no friends (aside of the one discussed) or activities; there is no contrary evidence of record on these points.  

Although, the Veteran reported difficulty concentrating, problems with co-workers, and decreased work performance, he remained employed throughout the appeal period and has independently demonstrated severely impaired ability to establish and maintain effective or favorable relationships with people.  See Dodd, supra.

The Board finds that a 70 percent schedular rating for the appeal period from February 10, 1993 to January 1, 1999, is warranted under the applicable former rating criteria.  The Veteran has repeatedly stated that he sought a 70 percent disability rating for PTSD during the appeal period in question.  Therefore, the assignment of the 70 percent disability raring for the appeal period from February 10, 1993 to January 1, 1999, constitutes a complete grant of the benefit sought with regard to this issue.  Furthermore, the Board notes that the Veteran did not exhibit totally incapacitating psychoneurotic symptoms and remained employed, albeit with complications, during the appeal period from February 10, 1993 to January 1, 1999.  Therefore, the preponderance of evidence is against a higher, 100 percent disability during the relevant appeal period.  

In summary, the Board finds that the evidence reasonably shows that the Veteran met the criteria for a 70 percent rating for his PTSD under the applicable former criteria for rating the disability, throughout the period under consideration, and that such rating is warranted from February 10, 1993 to January 1, 1999. 

IV. Other Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for a higher rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by the Court, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

From February 10, 1993 to January 1, 1999, the symptoms of this Veteran's disability included flashbacks, nightmares, distress recollections on multiple reminders, feelings of estrangement, feelings of detachment, feelings of guilt, sleep disturbances, withdrawal, limited insight, violent thoughts, death wishes, impulses of violence, avoidant behaviors, anxiety, impaired concentration/memory exaggerated startle response, and difficulty with relationships, resulting in severe impairment of his ability to establish or maintain effective or favorable relationships with people, including his co-workers.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

This is not a case that raises a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), as the Veteran reported working as a machinist at the McDonnell-Douglas Corporation since approximately 18 months prior to being drafted in the Army in 1968.  See May 1993 and October 1996 VA examination reports.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

From February 10, 1993 to January 1, 1999, entitlement to an initial rating of 70 percent for PTSD is granted, subject to the monetary laws and regulations governing the payment of such benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


